DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined wherein per Applicant’s 01/07/2020 filing with the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computerized system comprising: 
one or more processors; and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method comprising: 
detecting an indication of a meeting event, wherein the meeting event includes natural language content provided during the meeting event by one or more meeting participants; 
determining a set of action item candidates from a plurality of character sequences associated with the natural language content, wherein an action item is a task indicated in the meeting event that is requested to be completed to further a particular goal or purpose associated with the meeting event; 
detecting one or more features of the meeting event and attributes of at least a portion of the one or more meeting participants; 
based at least in part on the detecting of the one or more features of the meeting event and attributes of at least a portion of the one or more meeting participants, automatically generating a prediction estimate that indicates whether the set of action item candidates are action items or not action items; and 
based at least in part on the automatically generating of the prediction estimate, generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants. 

The claimed invention is directed to generating a set of action items for participants in a meeting. Where the actions are task to be performed by the participants.  This is managing personal behavior a form of organizing human activity.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The addition element is determined to be “generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants”.   This element is found to be extra-solution activity, post-solution activity.  It is noted that the claimed invention also detects information using natural 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above the additional elements are found to be insignificant extra solution activity.  The additional elements do not amount to significantly more than the abstract idea when considered individually or in the ordered combination.
The claim also includes “one or more processors; and computer storage memory having computer-executable instructions stored thereon”.  These elements are found to 
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astigarraga et al (US Pub  2017/0161258 A1)
Claim 1
Astigarraga teaches a computerized system (Astigarraga [5] “a system for generating a plurality of action items from a meeting transcript of a meeting”) comprising: 
one or more processors (Astigarraga [5] “the system comprises a processor”); and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (Astigarraga [5] “the system comprises a processor in communication with one or more types of memory” and [6] “the computer program product comprises a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method”), implement a method comprising: 
detecting an indication of a meeting event, wherein the meeting event includes natural language content provided during the meeting event by one or more meeting participants (Astigarraga [24] “Prior to a meeting beginning, the key word extractor 202 receives meeting information materials, such as a meeting agenda, a meeting invitation (which may be an e-mail for example), ” and [15] “textual meeting transcripts, such as meeting notes or minutes, but the present techniques may also apply to audio and/or video recordings of meetings. For example, the present techniques may be applied on phone calls and/or teleconference meetings since some phone systems can apply call recording, speech recognition, and other information extraction techniques); 
Astigarraga [4] “computer-implemented method comprises chunking the meeting transcript into a plurality of chunks using a meeting topic model. The computer-implemented method also comprises performing, by a processor, information extraction on the plurality of chunks to extract action item information from the plurality of chunks. The computer-implemented method further comprises generating the plurality of action items based on the extracted action item information.” [26] “After the meeting occurs, a meeting transcript, such as meeting notes or minutes, are segmented into “chunks” by the meeting transcript chunker” and [31] “may be performed following the meeting, although at least some aspects of block 304 and/or 306 may be performed during and/or after the meeting”); 
detecting one or more features of the meeting event and attributes of at least a portion of the one or more meeting participants (Astigarraga [23] “processing system 200 comprises the following engines: a key word extractor 202, a search engine 204, a meeting topic detector 208, a meeting topic model builder 210, a meeting transcript chunker 214, an action items generator 216, an action items aligner 218, an action items visualizer 220, and a dependency and priority assigner”); 
Astigarraga[14] “techniques described herein structure action items and provide for capturing different types of action items and linking action items across meeting topics discussed in a single meeting and/or across meeting topics discussed during different meetings. In certain aspects of the present disclosure, a format for an action item is to record an action item number, the date when the action item is identified or created, the name of the person or entity to whom the action item is assigned, a title description of the action item, a detailed description of the action item, a desired outcome (e.g., a document, a report, an email, etc.) for the action item, any deliverables associated with the action item, and a priority for the action item. Graphic representations, as illustrated in FIGS. 4-6, enable action items to be viewed by a meeting owner/organizer to ensure that the automatically generated action items (and any related dependencies) are appropriate”); and 
based at least in part on the automatically generating of the prediction estimate, generating a set of action items and presenting the set of action items to one or more user devices associated with the one or more participants (Astigarraga Fig. 4 and [42] “action item graphs 400, 420, and 430 of FIG. 4 may be combined into a directed graph. In particular, FIG. 5 illustrates a directed graph 500 of action items according to examples of the present disclosure. The root node of the directed graph 500 represents the action owner, which in this case is entity—person David 504. For entity—person David 504, the event—check 502 and event—make sure 522 are assigned. The event—check 504 has the attributes entity—org/team GBS 506, entity—object deliverables 508, and status 510. The event—make sure 522 has the attributes entity—person Mark 526, event—update 528, entity—object monthly report 536, and event reflect”). 

Claim 2
Astigarraga teaches the system of claim 1, wherein the method includes tokenizing, via natural language processing, a transcript of the meeting event, wherein the tokenizing includes generating Part-of-Speech tags for the plurality of character sequences (Astigarraga [26] where tokenizing is the equivalent of chunk(s) and part of speech tags are the equivalent of the claimed attributes ).

Claim 3
Astigarraga teaches the system of claim 1, the method further comprising excluding action item candidates that are likely to be completed during the meeting event and excluding action item candidates that are commands or requests that are unrelated to the meeting event (Astigarraga [26]).


Claim 5
Astigarraga teaches the system of claim 1, further comprising determining, via a Hidden Markov Model, whether the set of action item candidates have a low or high probability of being an action item (Astigarraga [36]).

Claim 6
Astigarraga teaches the system of claim 1, wherein the automatically generating of the prediction estimate includes using a Convolutional Neural Network and is further based at least in part on content within a transcript of the meeting event that is ordered before a respective action item candidate and after the respective action item candidate (Astigarraga abstract and [26]).

Claim 7
Astigarraga teaches the system of claim 1, wherein the automatically generating of the prediction estimate includes using at least three probability models (Astigarraga [25] see existing model, new model and prior model).

Claim 8
Astigarraga teaches the computer-implemented method (Astigarraga abstract) comprising:
detecting at least a transcript portion of an event, wherein the transcript includes natural language content discussed during the event by one or more event participants (Astigarraga [15] and [24]);
Astigarraga [25] and [32]);
detecting one or more attributes of the event or the one or more event participants (Astigarraga [23-25]); and
based at least in part on the detecting of the one or more attributes of the event or the one or more event participants, generating, via a machine learning model, a classification estimate that includes at least a first label and a second label, wherein the first label is indicative of whether an action item candidate is an action item, and the second label is indicative of whether an action item candidate is not an action item (Astigarraga Fig. 4 and [42]).

Claim 9
Astigarraga teaches the method of claim 8, further comprising excluding language from action item candidates that is repetitive or redundant (Astigarraga [26]).

Claim 10
Astigarraga teaches the method of claim 8, wherein the generating of the classification estimate is based at least in part on one or more user profile features in a group of features consisting of: 
Astigarraga [38-42]).

Claim 11
Astigarraga teaches the method of claim 10, wherein the past behavior history includes tendency to mention action items at a specific time or time window in an event and patterns in the way participants talk (Astigarraga [15] and [31]).

Claim 15
Astigarraga teaches the one or more computer storage media having computer-executable instructions embodied thereon (Astigarraga [45-46]) that, when executed, by one or more processors, cause the one or more processors to perform a method (Astigarraga [50]), the method comprising:
determining meeting content, wherein the meeting content includes natural language content provided in a meeting by one or more meeting participants; determining a set of action item candidates based on the meeting content (Astigarraga [15] and [24]); 
classifying the set of action item candidates as action items or not action items (Astigarraga [14]);
attributing the classified action items to a set of meeting participants of the one or more meeting participants that is responsible for completing the classified action items or a set of meeting participants that stated the classified action items (Astigarraga [26] and [31]);
assembling the classified action items based at least in part on at least one of: the meeting content and contextual information (Astigarraga [23]); and
provide the assembled classified action items to one or more user devices associated with the one or more meeting participants (Astigarraga fig. 4 and [42]).

Claim 16
Astigarraga teaches the computer storage media of claim 15, the method further comprising restructuring the set of action item candidates by removing, adding, or replacing particular words, the restructuring is indicative of clarifying what the action item candidate is (Astigarraga [32]).

Claim 17
Astigarraga teaches the computer storage media of claim 15, wherein the restructuring is based on using a natural language processing component to identify Part-Of-Speech tags and semantic context and restructuring the set of action items based at least in part on the Part-Of-Speech tags and the semantic context (Astigarraga [26]).

Claim 18
Astigarraga teaches the computer storage media of claim 15, wherein the attributing is based at least in part on one or more event profile features in a group of Astigarraga [14] and [32]).

Claim 19
Astigarraga teaches the computer storage media of claim 18, wherein the event participant data includes names and relationships between the one or more participants at the event, wherein the relationships are indicative of a hierarchy of roles of the one or more participants within an organization (Astigarraga [38-42]).

Claim 20
Astigarraga teaches the computer storage media of claim 15, the method further comprising tokenizing a transcript of the meeting content and responsively generating Part-of-Speech tags for the plurality of character sequences (Astigarraga [26]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Maharwade et al (US 2019/0050771 A1).
Claim 4
Astigarraga teaches the system of claim 1, Astigarraga is silent on the method further comprising determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event.
Maharwade in the analogous art of machine learning in product development teaches the claimed limitation of the method further comprising determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event (Meharwade [85] and [269]).
Where both Astigarraga and Meharwade are both concerned with meeting action items see abstract and [83] respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event as taught by Meharwade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 14
Astigarraga teaches the method of claim 8, Astigarraga is silent on the method further comprising determining, via a Naive-Bayes model, a type or classification of the event, and wherein the classification estimate is further generated based at least in part on the determining of the type or classification of the event.
Maharwade in the analogous art of machine learning in product development teaches the claimed limitation of the determining, via a Naive-Bayes model, a type or classification of the event, and wherein the classification estimate is further generated based at least in part on the determining of the type or classification of the event (Meharwade [85] and [269]).
Where both Astigarraga and Meharwade are both concerned with meeting action items see abstract and [83] respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the determining, via a Naive-Bayes model, a type or classification of the meeting event, and wherein the prediction estimate is further generated based at least in part on the determining of the type or classification of the meeting event as taught by Meharwade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Rathod (US Pub 2014/0129942 A1)

Claim 12
Astigarraga teaches the method of claim 10, Astigarraga is silent on the method wherein the participant preferences include recreational, hobby, or other interests, and wherein the generating of the classification estimate is further based on the recreational, hobby, or other interests of the one or more event participants.
Rathod teaches in the analogous art of dynamically providing visual action participant preferences include recreational, hobby, or other interests, and wherein the generating of the classification estimate is further based on the recreational, hobby, or other interests of the one or more event participants (Rathod [74] and [129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the participant preferences include recreational, hobby, or other interests, and wherein the generating of the classification estimate is further based on the recreational, hobby, or other interests of the one or more event participants as taught by Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al (US Pub  2017/0161258 A1) in view of Leung et al (US Pub 2017/0344832 A1)

Claim 13
Astigarraga teaches the method of claim 8, Astigarraga is silent on the method further comprising processing the plurality of character sequences through a word embedding vector model that changes natural language characters to numerical vectors, the numerical vectors represent input into the machine learning model.
Leung in the analogous art of event monitoring teaches processing the plurality of character sequences through a word embedding vector model that changes natural language characters to numerical vectors, the numerical vectors represent input into the machine learning model (Leung [14] and [61])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Astigarraga the processing the plurality of character sequences through a word embedding vector model that changes natural language characters to numerical vectors, the numerical vectors represent input into the machine learning model as taught by Leung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hilleli et al (US Pub 2021/0099317 A1) teaches action item candidate classifier 264 uses prediction models, such as a Hidden Markov Model (HMM). An HMM is a computing tool for representing probability distributions over sequences of observations. These tools model time series data. HMMs augment the Markov chain. The Markov chain is a model that provides insight about the probabilities of sequences of random variables, states, each of which take on values from a set of data. These data sets can be words, tags, symbols or the like. The assumption with Markov chains is that any prediction is based only on the current state, as opposed to states before the current state. States before the current state have no impact on the future state.
Long et al (US Pub 2020/0074294 A1) teaches a user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location.
White et al (US 2019/0129749 A1) teaches an automatic extraction and application of conditional tasks from content is provided. A conditional task system includes a classifier that is trained and used to identify conditional tasks 
Gupta et al (US Pub 2019/0130355 A1) teaches a speech to text converter to convert the audio data into to generate minutes of meeting data, an action item identifier to identify a plurality of action items, an action item assignor to assign each of the action items to at least one of the employees, an action item tracker to track each of the action items to determine a progress status of the action item
Dahlmeier et al (US Pub 2014/0330558 A1) teaches  relevance score can be determined based on a degree of matching with any previously selected path, where correct sequences of concepts are ranked higher, and the relevance of detected action items are ranked higher, when the corresponding selected paths have been selected more frequently. Accordingly, the relevance score can be based on user feedback stored in the KB, where feedback includes action items selected by users, which indicates that the path of the selected action item was a correct path (sequence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623